Citation Nr: 0530614	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  95-24 311	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a higher rating for a ventriculoseptal defect, 
previously classified as cardiomyopathy with mitral 
insufficiency:  evaluated as 10 percent disabling prior to 
March 10, 1995; as 30 percent disabling from March 10, 1995 
to December 27, 2003; and as 60 percent disabling as of 
December 28, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
August 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claims for service 
connection for arterial hypertension and for a higher rating 
for his service-connected cardiomyopathy, then rated as 10 
percent disabling.  In September 1995, he testified at a 
hearing before RO personnel, and a transcript of that 
proceeding has been associated with the claims file.  In 
April 1997, the Board remanded the case to the RO for 
additional development.

In May 2000, the Board issued a decision denying both of the 
veteran's claims, and he appealed to the United States Court 
of Appeals for Veterans Claims (Court).  After considering a 
motion filed by VA's General Counsel, and the response from 
the veteran's attorney representing him in the appeal, the 
Court issued an Order in November 2002 vacating the Board's 
decision and remanding the case to the Board for further 
development and readjudication in compliance with directives 
specified.

The Board, in turn, remanded the case to the RO in July 2003 
(via the Appeals Management Center (AMC) in Washington, DC) 
for further evidentiary development, to include arranging for 
the veteran to undergo another VA cardiovascular examination, 
and requesting and obtaining any relevant outstanding medical 
records.  A subsequent, March 2005, rating action by the AMC 
determined there was clear and unmistakable error (CUE) in 
the prior April 1995 decision that had denied a rating higher 
than 10 percent for the service-connected cardiomyopathy, in 
that a 30 percent rating was warranted for this condition 
effective from March 10, 1995, based upon the evidence then 
of record.  The AMC also granted service connection for 
hypertension (with an initial noncompensable rating effective 
August 18, 1994, and 10 percent rating effective January 21, 
2000), so this issue is no longer before the Board for 
appellate consideration.

Even more recently, in a July 2005 decision, the AMC granted 
a higher rating of 60 percent for the cardiomyopathy, 
effective December 28, 2003, and then returned the claim 
remaining on appeal to the Board for further appellate 
review.  Notwithstanding the grant of a higher rating for 
this disability on two instances during the pendency of the 
appeal, the veteran has continued to request an even higher 
rating.  See AB. v. Brown, 6 Vet. App. 35, 39 (1993) (the 
veteran is presumed to be seeking the highest possible rating 
for a disability unless he expressly indicates otherwise). 

Unfortunately, for the reasons indicated below, this case 
again must be remanded to the RO via the AMC in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


REMAND

The veteran has recently submitted a copy of a May 2004 
letter indicating that his application for disability 
retirement from the Federal government had been approved.  
This correspondence further notified him that if he 
previously had been a participant in a specific Federal 
retirement system plan as a former government employee, he 
was required to apply for disability benefits from the Social 
Security Administration (SSA) as a supplemental source of 
income in addition to his retirement benefits.  The veteran 
also forwarded to the RO, along with the above letter, copies 
of medical records that were part of the basis for the award 
of his disability retirement, consisting of an October 2003 
private physician's report explaining the effect of the 
veteran's present medical conditions on employability, and 
other records from this physician dated in January 2004.  

More comprehensive information, however, regarding the 
specific circumstances surrounding the veteran's disability 
retirement would help to provide evidence pertinent to 
consideration of his claim on appeal.  While he has submitted 
some medical records that were included with his retirement 
application, there may be other available records that 
concern the medical conditions underlying the grant of 
retirement benefits.  The Federal agency that granted his 
retirement application should also be contacted to determine 
the reasons for his disability retirement.  
The RO should then contact the veteran to determine whether 
he has recently applied for SSA disability benefits, in light 
of the above information that this may be necessary given the 
award of Federal retirement benefits.  And if he has filed 
this application, the RO should obtain all relevant records 
from SSA and associate them with the claims file.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following development and consideration:
	
1.	Obtain from the United States Office 
of Personnel Management (OPM) copies of 
all medical records upon which the 
decision awarding the veteran disability 
retirement benefits was based.  If at 
all possible, ask this agency to provide 
any available information as to the 
reasons underlying the veteran's 
retirement - including whether he was 
unable to carry out occupational 
responsibilities as a result of his 
ventriculoseptal defect, with 
cardiomyopathy and mitral insufficiency.  
Once obtained, these records should be 
associated with other evidence in the 
claims file.  

2.	Contact the veteran to determine 
whether he has filed an application for 
SSA benefits.  If he has, obtain all 
documents pertaining to his claim for 
disability benefits with this agency, 
and associate these documents with his 
claims folder.  The SSA records should 
include copies of any decision on the 
claim for disability benefits, as well 
as any medical records used to make the 
determination of entitlement to such 
benefits, any hearing transcripts, etc.

3.	Obtain all VA outpatient treatment 
records dated since June 2005 from the 
Butler VA Medical Center (VAMC) and 
associate them with the claims file.

4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before readjudication.  
38 C.F.R. § 4.2 (2004); Stegall v. West, 
11 Vet. App. 268 (1998).

5.	Then readjudicate the veteran's claim 
for a higher rating for his 
ventriculoseptal defect, previously 
classified as cardiomyopathy with mitral 
insufficiency (evaluated as 10 percent 
disabling prior to March 10, 1995; as 30 
percent disabling from March 10, 1995 to 
December 27, 2003; and as 60 percent 
disabling as of December 28, 2003), in 
light of the additional evidence 
obtained.  If benefits are not granted 
to his satisfaction, prepare a 
supplemental statement of the case 
(SSOC) and send it to him and his 
representative.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

